Information Disclosure Statement
It is noted that the IDS filed 11/25/2019 contains an extremely large number of references for consideration by the Examiner. If the applicant and/or applicant's representative are aware of any particular reference or portion of a reference in the list which the examiner should take pay particular attention to it is requested that it be specifically pointed out in response to this Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3-4 contains the phrase: “a maximum dimension”.  It is not clear what kind of dimension it is.  For instance, would surface area or volume be considered a dimension?  Appropriate correction is required.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 contains the phrase: “maximum dimensions of less than two inches”.  It is not clear what kind of dimensions and is two inches the sum of a few dimensions? Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 9-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmermann (U.S Pub. No. 20080308115) in view of Winterson et al. (U.S Pub. No. 20070012328).
Regarding claims 2 and 12, Zimmermann discloses an oral pouched product comprising: a porous outer web; an inner filling in the porous outer web, the inner filling material being clump-free, and the inner filling material including, a plurality of beads, at least some of the beads being at least partially unraveled (since these are still beads then they are deemed to be unraveled), the beads including, moist botanical fibers (claim 16 and [0007]).  Zimmermann does not expressly disclose the moisture content of the fibers.  Winterson discloses the oral pouch can be adjusted to accommodate maintaining a predetermined moisture content of the tobacco between about 5% to about 65% [0052].  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range of moisture content for the fibers in the oral product of Zimmerman as taught by Winterson.
Regarding claim 3, it would have been obvious to one of ordinary skill in the art that the beads include strands of the moist botanical fibers, the strands having a length greater than a maximum dimension of the beads because the fibers are packed within the beads similar.  
Regarding claim 4, Zimmermann discloses the beads have a maximum dimension of about 2.5 mm within the claimed range of 1 mm to about 5 mm. 

Regarding claim 6, Zimmerman discloses the moist botanical fibers include non-tobacco botanical material [0007].  
Regarding claims 9 and 14-17, Zimmermann discloses the tobacco bead has a polymeric coating with flavorant as a time release overcoat [0036]; therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was mad to also make a flavorant time release overcoat for the outer web to timely release a desired flavorant to a user. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to put the flavorant coating on either or both surface of the outer web depending on the desired level of flavorant.
Regarding claim 10, Zimmermann discloses the oral tobacco product further comprising: an inner web inside the porous outer web (see fig. 5 and [0045]).  
Regarding claim 11, Zimmermann discloses the beads further include a binder [0005].  
Regarding claim 13, Zimmermann discloses the pouched product has maximum dimensions of about two inches (claim 21) overlapping with the claimed range.
Regarding claim 18, Zimmermann discloses the beads include at least one additive including vitamins, minerals, nutraceuticals, energizing agents, soothing agents, sweeteners, coloring agents, amino acids, antioxidants, preservatives, or any combination thereof [0037].  
Regarding claim 19, Zimmermann discloses oral tobacco product intended to be placed in a user’s mouth and the amount of beads can range from 5 wt% to about 90wt% (Abstract and [0005]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the claimed weight of the beads in the oral pouched product.

Regarding claim 20, Zimmermann discloses the moist botanical material includes vegetable fibers [007].
Regarding 21, Zimmermann discloses the beads include a diluent such as starch [0035].
Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmermann (U.S Pub. No. 20080308115) in view of Winterson et al. (U.S Pub. No. 20070012328) as applied to claim 2 above and further in view of Aeschlimann et al. (U.S Pub. No. 20070163605).
Regarding claim 7, Zimmermann does not expressly disclose the width of the tobacco strand.  Aeschlimann discloses the tobacco strand can preferably be cut to a length about 0.4 mm to about 0.9mm [0013] overlapping with the claimed range having a length ranging from 0.2 mm to 15 mm.  Therefore, it would have been obvious to one of ordinary skill in the art to pick the available tobacco strand as taught by Aeschlimann.
Regarding claim 8, Zimmermann does not expressly disclose the width of the tobacco strand.  Aeschlimann discloses the tobacco strand can preferably be cut to a width about 0.6 mm to about 0.8mm [0013] overlapping with the claimed range having a length ranging from 0.2 mm to 2.5 mm.  Therefore, it would have been obvious to one of ordinary skill in the art to pick the available tobacco strand as taught by Aeschlimann.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10492523. Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHU H NGUYEN/            Examiner, Art Unit 1747